Exhibit 10.2

 

Execution Copy

 

TENDER AND SUPPORT AGREEMENT

 

TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of May 25, 2015, is by
and among Hot Topic, Inc., a California corporation (“Parent”), Gadget Merger
Sub Inc., a Delaware corporation and a direct, wholly-owned Subsidiary of Parent
(“Sub”), and Eric Semler (“Stockholder”).

 

WHEREAS, concurrently with the execution of this Agreement, Parent, Sub, and
Geeknet, Inc., a Delaware corporation (the “Company”), will enter into an
Agreement and Plan of Merger, dated as of the date hereof, in the form attached
hereto as Exhibit A and as may be amended from time to time in accordance with
its terms (the “Merger Agreement”), which provides, among other things, for Sub
to commence a tender offer for all of the outstanding shares of Company Common
Stock (as defined below) (the “Offer”) and the merger of Sub with and into the
Company (the “Merger”) upon the terms and subject to the conditions set forth in
the Merger Agreement (capitalized terms used herein without definition shall
have the respective meanings specified in the Merger Agreement);

 

WHEREAS, Stockholder is, as of the date hereof, the record and/or beneficial
owner (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), which meaning will apply for all purposes of this
Agreement) of the number of shares of Common Stock, par value $0.001 per share
(the “Company Common Stock”), of the Company set forth opposite the name of
Stockholder on Schedule I hereto (together with any shares of Company Common
Stock and of the Company which Stockholder may acquire at any time in the future
during the term of this Agreement, the “Shares”); and

 

WHEREAS, as a condition to the willingness of Parent and Sub to enter into the
Merger Agreement and as an inducement and in consideration therefor, Stockholder
has agreed to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

SECTION 1.  Representations and Warranties of Stockholder. Stockholder hereby
represents and warrants to Parent and Sub as follows:

 

(a)                                 Stockholder (i) is the record and/or
beneficial owner of the shares of Company Common Stock set forth opposite
Stockholder’s name on Schedule I to this Agreement and (ii) except as set forth
in Schedule I to this Agreement, Stockholder does not hold or have any
beneficial ownership interest in any other shares of Company Common Stock or any
other Equity Interest (as defined below) in the Company.

 

(b)                                 Stockholder has the legal capacity or
requisite entity power and authority, as the case may be, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby.  If
Stockholder is an entity, it is duly organized, validly existing and in good
standing under the laws of the state of its formation, and has taken all
necessary entity action to authorize the execution, delivery and performance of
this Agreement.

 

--------------------------------------------------------------------------------


 

(c)                                  This Agreement has been duly executed and
delivered by Stockholder and, assuming this Agreement constitutes a legally
valid and binding obligation of Parent and Sub, this Agreement constitutes a
legal, valid and binding obligation of Stockholder, enforceable against
Stockholder in accordance with its terms, subject to (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors, and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies.

 

(d)                                 If Stockholder is an individual and the
Shares constitute community property or otherwise require spousal approval in
order for this Agreement to be a legally valid and binding obligation of
Stockholder, this Agreement has been duly executed and delivered by
Stockholder’s spouse and, assuming this Agreement is a legal, valid and binding
obligation of Parent and Sub, constitutes a legal, valid and binding obligation
of Stockholder’s spouse, enforceable against such spouse in accordance with its
terms, subject to (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.

 

(e)                                  Neither the execution and delivery of this
Agreement nor the consummation by Stockholder of the transactions contemplated
hereby will result in a violation of, or a default under, or conflict with or
give to others any right to terminate, amend, accelerate or cancel any right or
obligation under, or result in the creation of any Lien (as defined below) on
any Shares pursuant to, any contract, trust, commitment, agreement,
understanding, arrangement or restriction of any kind to which Stockholder is a
party or by which Stockholder or Stockholder’s assets are bound. The
consummation by Stockholder of the transactions contemplated hereby will not
(i) violate any provision of any law, order, settlement, judgment, injunction or
decree applicable to Stockholder, (ii) if Stockholder is an entity, conflict
with or violate Stockholder’s organizational documents (iii) require any
consent, approval, or notice under any law applicable to Stockholder other than
(x) as required under the Exchange Act and the rules and regulations promulgated
thereunder and/or (y) where the failure to obtain such consents or approvals or
to make such notifications, would not, individually or in the aggregate, prevent
or materially delay the performance by Stockholder of any of its obligations
under this Agreement.

 

(f)                                   The Shares and the certificates, if any,
representing the Shares owned by Stockholder are now, and at all times during
the term hereof will be, held by Stockholder, by a nominee or custodian for the
benefit of Stockholder or by the Paying Agent for the Offer, free and clear of
all Encumbrances, claims, proxies, voting trusts or agreements, options, rights
(other than community property interests, if any, applicable to an individual
Stockholder), understandings or arrangements or any other liens or restrictions
whatsoever on title, transfer, or exercise of any rights of a Stockholder in
respect of such Shares (collectively, “Liens”), except for (i) any such Liens
arising hereunder, (ii) any applicable restrictions on transfer under state or
federal securities laws, (iii) any rights, agreements, understandings or
arrangements that represent solely a financial interest in cash received upon
sale of the Shares and (iv) any Liens that could not reasonably be expected,
either individually or in the aggregate, to materially impair the ability of the
Stockholder to perform fully its obligations hereunder on a timely basis
(collectively, “Permitted Liens”).

 

(g)                                  Stockholder has full voting power, full
power of disposition, full power to issue instructions with respect to the
matters set forth herein and full power to agree to all of the

 

2

--------------------------------------------------------------------------------


 

matters set forth in this Agreement, in each case with respect to all of the
Shares and except for Permitted Liens (none of which will prevent Stockholder
from complying with the terms of this Agreement).

 

(h)                                 There is no Legal Proceeding pending or, to
the knowledge of Stockholder, threatened against Stockholder at law or equity
before or by any Governmental Body that could reasonably be expected to impair
or materially delay the performance by Stockholder of Stockholder’s obligations
under this Agreement.

 

(i)                                     Stockholder has received and reviewed a
copy of the Merger Agreement. Stockholder understands and acknowledges that
Parent and Sub are entering into the Merger Agreement in reliance upon
Stockholder’s execution, delivery and performance of this Agreement.

 

(j)                                    No broker, investment bank, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
adviser’s or similar fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Stockholder in its capacity as such.

 

SECTION 2.  Representations and Warranties of Parent and Sub. Each of Parent and
Sub hereby, jointly and severally, represents and warrants to Stockholder as
follows:

 

(a)                                 Each of Parent and Sub is an entity duly
formed, validly existing and in good standing under the laws of it jurisdiction
of formation, and each of Parent and Sub has all requisite entity power and
authority to execute and deliver this Agreement and the Merger Agreement and to
consummate the transactions contemplated hereby and thereby, and has taken all
necessary entity action to authorize the execution, delivery and performance of
this Agreement and the Merger Agreement.

 

(b)                                 This Agreement and the Merger Agreement have
been duly authorized, executed and delivered by each of Parent and Sub, and,
assuming such agreements constitute legally valid and binding obligations of the
other parties thereto, this Agreement and the Merger Agreement constitute the
legally valid and binding obligations of each of Parent and Sub, enforceable
against each of them in accordance with their terms, subject to (i) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors, and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.

 

SECTION 3.  Tender of the Shares.

 

(a)                                 Stockholder hereby agrees that, unless the
Offer is earlier terminated or withdrawn by Sub, they shall duly tender (and
deliver any certificates evidencing) the Shares beneficially held by them, or
cause their respective Shares to be duly tendered, into the Offer promptly
following, and in any event no later than the tenth (10th) Business Day
following Stockholder’s receipt of the Offer Documents, in accordance with the
procedures set forth in the Offer Documents, free and clear of all Liens (other
than Permitted Liens); provided that Parent and Sub agree that Stockholder may
withdraw its Shares from the Offer at any time following (x) the date that the
Offer is terminated, withdrawn or expired or (y) the termination of this

 

3

--------------------------------------------------------------------------------


 

Agreement or the Merger Agreement or as otherwise provided pursuant to Section 9
hereof or (z) there has been and remains in effect a Company Adverse
Recommendation Change.

 

(b)                                 Stockholder hereby agrees that once the
Shares are tendered into the Offer, Stockholder will not withdraw any Shares
from the Offer unless and until (x) the date that the Offer is terminated,
withdrawn or expired or (y) the termination of this Agreement or the Merger
Agreement or as otherwise provided pursuant to Section 9 hereof or (z) there has
been and remains in effect a Company Adverse Recommendation Change.

 

(c)                                  Stockholder hereby (i) waives and agrees
not to exercise any rights of appraisal or rights to dissent from the Merger
that Stockholder may have, and (ii) agrees not to commence or join in, and
agrees to take all actions necessary to opt out of any class in any class action
with respect to, any claim, derivative or otherwise, against Parent, Sub, the
Company or any of their respective successors (x) challenging the validity of,
or seeking to enjoin the operation of, any provision of this Agreement or
(y) alleging a breach of any fiduciary duty of any Person in connection with the
negotiation and entry into the Merger Agreement.

 

(d)                                 If the Offer is terminated or withdrawn by
Sub, or the Merger Agreement or this Agreement is terminated prior to the
purchase of the Shares in the Offer, or there shall occur and remain in effect a
Company Adverse Recommendation Change, Parent and Sub shall promptly (and in any
event no later than the fifth (5th) Business Day) return, and shall cause any
depository or paying agent acting on behalf of Parent and Sub, to return all
tendered Shares to Stockholder.

 

SECTION 4.  Transfer of the Shares; Other Legal Proceedings.

 

(a)                                 Prior to the termination of this Agreement,
except as otherwise expressly provided herein (including pursuant to Section 3,
this Section 4 or Section 5) or in the Merger Agreement, Stockholder shall not:
(i) transfer, assign, sell, gift-over, hedge, pledge or otherwise dispose
(whether by sale, liquidation, dissolution, dividend or distribution) of, enter
into any derivative arrangement with respect to, create or suffer to exist any
Liens (other than Permitted Liens) on or consent to any of the foregoing
(“Transfer”), any or all of Stockholder’s Equity Interests in the Company,
including any Company Stock Options and Shares, or any right or interest
therein; (ii) enter into any contract, option or other agreement, arrangement or
understanding other than a Permitted Lien (provided such Permitted Lien shall
not prevent Stockholder from complying with the terms of this Agreement) with
respect to any Transfer; (iii) grant any proxy, power-of-attorney or other
authorization or consent with respect to any of Stockholder’s Equity Interests
in the Company, including the Shares or Stockholder’s Company Stock Options,
Company Restricted Shares or Company RSUs, with respect to any matter that is,
or that is reasonably likely to be exercised in a manner, inconsistent with the
provisions hereof; (iv) deposit any of Stockholder’s Equity Interests, including
the Shares or Stockholder’s Company Stock Options, Company Restricted Shares or
Company RSUs, into a voting trust, or enter into a voting agreement or
arrangement with respect to any of such Equity Interests, including the Shares
or Stockholder’s Company Stock Options, Company Restricted Shares or Company
RSUs; or (v) knowingly, directly or indirectly, take or cause the taking of any
other action that would restrict, limit or interfere with the performance of
Stockholder’s obligations hereunder or the transactions contemplated hereby,
excluding any bankruptcy filing.  Any action taken in

 

4

--------------------------------------------------------------------------------


 

violation of the foregoing sentence shall be null and void ab initio. If any
involuntary Transfer of any of Stockholder’s Equity Interests in the Company,
including the Shares or Stockholder’s Company Stock Options, Company Restricted
Shares or Company RSUs, shall occur (including, but not limited to, a sale by
Stockholder’s trustee in any bankruptcy, or a sale to a purchaser at any
creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Equity Interests, including the Shares and
Stockholder’s Company Stock Options, Company Restricted Shares and Company RSUs,
subject to all of the restrictions, liabilities and rights under this Agreement,
which shall continue in full force and effect until valid termination of this
Agreement.  “Equity Interest” means any share, capital stock, partnership,
limited liability company, member or similar interest in any Person, and any
option, warrant, right or security convertible, exchangeable or exercisable
therefor or other instrument, obligation or right the value of which is based on
any of the foregoing, in each case issued, granted, entered into, agreed to or
authorized by such Person.

 

(b)                                 Stockholder agrees that it shall not become
a member of a “group” (as that term is used in Section 13(d) of the Securities
Exchange Act) with respect to any Equity Interests in the Company, including
shares of Company Common Stock, Company Stock Options, Company Restricted
Shares, Company RSUs or any other voting securities of the Company, for the
purpose of opposing or competing with or knowingly taking any actions
inconsistent with the transactions contemplated by the Merger Agreement,
provided, however, this Section 4(b) shall not apply if (i) the Merger Agreement
shall have been terminated in accordance with its terms or (ii) this Agreement
shall have been terminated in accordance with Section 9.

 

(c)                                  Notwithstanding the foregoing, Stockholder
may make (i) Transfers of Shares by will or by operation of law or other
Transfers to immediate family members, trusts for the benefit of Stockholder,
any immediate family member of Stockholder, charity or other Transfers for
estate planning purposes, or upon the death of Stockholder, in which case any
such transferee shall agree in writing to be bound by this Agreement prior to
the consummation of any such Transfer, and (ii) with respect to Stockholder’s
Company Stock Options which expire on or prior to the End Date and Company
Restricted Shares that vest on or prior to the End Date, Transfers of Shares to
the Company (I) in payment of the exercise price applicable to each such Company
Option (II) in order to satisfy required withholding taxes applicable upon the
exercise of such Company Stock Options or the vesting of such Company Restricted
Shares, and (iii) other Transfers of Shares as Parent may otherwise agree in
writing in its sole discretion.

 

SECTION 5.  Voting of Shares; Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a)                                 Without in any way limiting Stockholder’s
right to vote Stockholder’s Shares in Stockholder’s sole discretion on any other
matters that may be submitted to a vote of the Company’s stockholders consent or
other approval, at every meeting of stockholders of the Company called, and at
every adjournment or postponement thereof, Stockholder shall, or shall cause the
holder of record of the Shares on any applicable record date to, (i) appear at
each such meeting or otherwise cause all of Stockholder’s Shares entitled to
vote to be counted as present thereat for purposes of calculating a quorum and
(ii) vote all Shares beneficially owned or controlled by Stockholder and
entitled to vote at each such meeting (the “Vote Shares”) (A) in favor of
(x) the adoption of the Merger Agreement and the approval of the Merger and the
other

 

5

--------------------------------------------------------------------------------


 

transactions contemplated by the Merger Agreement and (y) the approval of any
proposal to adjourn or postpone the meeting to a later date if there are not
sufficient votes for the adoption and approval of the Merger Agreement and the
transactions contemplated thereby on the date on which such meeting is held,
(B) against (x) any action or agreement that would reasonably be expected to in
any material respect impede, interfere with or prevent the Offer or the Merger,
including, but not limited to, any reorganization, recapitalization or
liquidation involving the Company or any Subsidiary of the Company, (y) any
Acquisition Proposal and any action in furtherance of any Acquisition Proposal
and (z) any action, proposal, transaction or agreement that would reasonably be
expected to result in a breach of any covenant, representation or warranty or
any other obligation or agreement of Stockholder under this Agreement and/or
(C) in favor of any other matter necessary for consummation of the transactions
contemplated by the Merger Agreement that is considered at any such meeting of
the Company’s stockholders.

 

(b)                                 Stockholder hereby irrevocably grants to,
and appoints, Parent and any duly appointed designee thereof, Stockholder’s
proxy and attorney-in-fact (with full power of substitution), for and in the
name, place and stead of Stockholder, to attend any meeting of the stockholders
of the Company on behalf of Stockholder solely with respect to the matters set
forth in Section 5(a), to include such Shares in any computation for purposes of
establishing a quorum at any such meeting of stockholders of the Company, and to
vote all Vote Shares, or to grant a consent or approval in respect of the Vote
Shares, in connection with any meeting of the stockholders of the Company or any
action by written consent in lieu of a meeting of stockholders of the Company in
a manner consistent with the provisions of Section 5(a), Stockholder hereby
affirms that the irrevocable proxy set forth in this Section 5(b) is given in
connection with the execution of the Merger Agreement, and that such irrevocable
proxy is given to secure the performance of the duties of the Stockholder under
this Agreement.  Stockholder further affirms that the irrevocable proxy is
coupled with an interest and, except as set forth in this Section 5(b) or
Section 9, is intended to be irrevocable in accordance with the provisions of
Section 212 of the DGCL.  Stockholder hereby agrees to cause any other record
owner of any Shares beneficially owned by Stockholder to appoint Parent proxy
and attorney-in-fact in respect of such Shares in accordance with this
Section 5(b).

 

(c)                                  Stockholder hereby represents that any
proxies heretofore given in respect of the Shares, if any, are revocable, and
hereby revokes such proxies.

 

(d)                                 Notwithstanding the foregoing, Stockholder
shall retain at all times the right to vote the Shares held by it in its sole
discretion and without any other limitation on those matters other than those
set forth in this Section 5 that are at any time or from time to time presented
for consideration to the Company’s Stockholders generally.

 

(e)                                  The obligations set forth in this Section 5
shall apply to Stockholder unless and until the earliest to occur of (x) the
termination of this Agreement or the Merger Agreement or as otherwise provided
pursuant to Section 9 or (y) there has been and remains in effect a Company
Adverse Recommendation Change.

 

(f)                                   Stockholder hereby (i) waives and agrees
not to exercise any rights of appraisal or rights to dissent from the Merger
that Stockholder may have, and (ii) agrees not to commence or join in, and
agrees to take all actions necessary to opt out of any class in any class action
with

 

6

--------------------------------------------------------------------------------


 

respect to, any claim, derivative or otherwise, against Parent, Sub, the Company
or any of their respective representatives or successors (x) challenging the
validity of, or seeking to enjoin the operation of, any provision of this
Agreement or (y) alleging a breach of any fiduciary duty of the Company Board in
connection with the negotiation and entry into the Merger Agreement.

 

SECTION 6.  Acquisition Proposals; No Solicitation.  Stockholder will notify
Parent and Sub immediately following Stockholder’s becoming aware of any
Acquisition Proposal being received by, or, in connection with any Acquisition
Proposal, any information being requested from or any negotiations or
discussions being sought to be initiated or continued with, Stockholder or
Stockholder’s Representatives, if any, which notice shall include the identity
of the Person making such information request or Acquisition Proposal and the
material terms and conditions of such Acquisition Proposal or information
request.  Stockholder shall not, nor shall it authorize or permit any of his,
her or its Representatives to, directly or indirectly, (A) initiate, solicit,
propose or encourage (including by providing information), or take any other
action designed to, or which is reasonably expected to, facilitate, any
Acquisition Proposal, (B) enter into any agreement with respect to any
Acquisition Proposal or (C) engage in, continue or otherwise participate in any
discussions or negotiations regarding, or provide to any Person any information
or data concerning the Company or any Subsidiary of the Company relating to, or
otherwise cooperate with, any proposal that constitutes, or is reasonably
expected to lead to, any Acquisition Proposal.  Stockholder shall, and shall
cause its Representatives to, immediately cease all discussions and negotiations
with any Person that may be ongoing with respect to any proposal that
constitutes, or is reasonably expected to lead to, any Acquisition Proposal and
request the prompt return or destruction of all confidential information
previously furnished.  “Representatives” means, with respect to Stockholder, any
Subsidiary of such Stockholder and such Stockholder’s and each of its
Subsidiaries’ directors, officers, employees, investment bankers, financial
advisors, attorneys, accountants and other advisors, agents and representatives.

 

SECTION 7.  Directors and Officers. This Agreement shall apply to Stockholder
solely in Stockholder’s capacity as a holder of Company Common Stock, Company
Stock Options, Company Restricted Stock, Company RSUs and/or other Equity
Interests in the Company and not (if applicable) in Stockholder’s capacity as a
director, officer or employee of the Company or in Stockholder’s capacity as a
trustee or fiduciary of any employee benefit plan or trust. Notwithstanding any
provision of this Agreement to the contrary, Stockholder makes no agreement or
understanding in this Agreement in Stockholder’s capacity (if applicable) as a
director or officer of the Company or any of its Subsidiaries and nothing in
this Agreement shall (or shall require Stockholder to attempt to) limit or
restrict any actions or omissions of a director and/or officer of the Company,
including the exercise of his or her fiduciary duties as a director and/or
officer of the Company or in his or her capacity as a trustee or fiduciary of
any employee benefit plan or trust or prevent or be construed to create any
obligation on the part of any director and/or officer of the Company or any
trustee or fiduciary of any employee benefit plan or trust from taking any
action in his or her capacity as such director, officer, trustee and/or
fiduciary.

 

SECTION 8.  Further Assurances. Each party shall execute and deliver any
additional documents and take such further actions as may be reasonably
necessary or desirable to carry out all of the provisions hereof, including all
of the parties’ obligations under this Agreement, including without limitation
to vest in Parent the power to vote the Shares to the extent contemplated by
Section 5.

 

7

--------------------------------------------------------------------------------


 

SECTION 9.  Termination.

 

(a)                                 This Agreement, and all rights and
obligations of the parties hereunder, shall terminate immediately upon the
earliest to occur of the following:

 

(i)                                     termination of the Merger Agreement in
accordance with its terms;

 

(ii)                                  the Effective Time;

 

(iii)                               any change to the terms of the Offer or the
Merger without the prior written consent of Stockholder that (A) reduces the
Offer Price or the Merger Consideration (subject to adjustments in compliance
with Section 2.08 of the Merger Agreement) or (B) changes the form of
consideration payable in the Offer or the Merger;

 

(iv)                              the Offer shall have terminated or the
Expiration Date shall have occurred, in each case, without acceptance for
payment of the Shares pursuant to the Offer; or

 

(v)                                 the mutual written consent of Parent and
Stockholder.

 

(b)                                 Upon termination of this Agreement, (i) all
obligations of the parties under this Agreement will terminate, without any
liability or other obligation on the part of any party hereto to any Person in
respect hereof or the transactions contemplated hereby, and no party shall have
any claim against another (and no person shall have any rights against such
party), whether under contract, tort or otherwise, with respect to the subject
matter hereof and (ii) Stockholder shall be permitted to withdraw Stockholder’s
Shares tendered pursuant to the Offer; provided, however, that the termination
of this Agreement shall not relieve any party from liability arising from any
breach prior to such termination.

 

(c)                                  Section 12 and this Section 9(c) shall
survive the termination of this Agreement.

 

SECTION 10.  Public Announcements. Stockholder agrees that any public
announcements by Stockholder relating to the transactions contemplated by this
Agreement and the Merger Agreement will solely be in Stockholder’s capacity as a
director or officer of the Company, and any such public announcement shall be
governed by the terms and conditions of the Merger Agreement, subject to
Stockholder’s ability to comply with required disclosures relating to this
Agreement under the federal securities laws. Stockholder (i) consents to and
authorizes the publication and disclosure by Parent and its Affiliates of
Stockholder’s identity and holding of the Shares and the nature of Stockholder’s
commitments and obligations under this Agreement in any announcement or
disclosure required by the SEC or other Governmental Authority, the Offer, or
any other disclosure document Parent reasonably determines to be necessary in
connection with the Offer, Merger or any of the other transactions contemplated
by the Merger Agreement or this Agreement, and (ii) agrees promptly to give to
Parent any information it may reasonably require for the preparation of any such
disclosure documents. Stockholder agrees to promptly notify Parent of any
required corrections with respect to any written information supplied by it
specifically for use in any such disclosure document, if and to the extent that
any shall have become false or misleading in any material respect.

 

8

--------------------------------------------------------------------------------


 

SECTION 11.  Adjustments. In the event (a) of any stock split, stock dividend,
merger, reorganization, recapitalization, reclassification, combination,
exchange of shares or the like of the capital stock of the Company on, of or
affecting the Shares or (b) that Stockholder shall become the beneficial and/or
record owner of any additional shares of Company Common Stock after the date of
this Agreement, then the terms of this Agreement shall apply to the shares of
Company Common Stock owned beneficially and/or of record by Stockholder
immediately following the effectiveness of the events described in clause (a) or
Stockholder becoming the beneficial owner thereof as described in clause (b), as
though, in either case, they were Shares hereunder. In the event that
Stockholder shall become the beneficial owner of any other securities entitling
the holder thereof to vote or give consent with respect to the matters set forth
in Section 5, then the terms of Section 5 shall apply to such other securities
as though they were Shares hereunder.

 

SECTION 12.  Miscellaneous.

 

(a)                                 Notices. All notices, requests, claims,
demands or other communications required or permitted under, or otherwise in
connection with, this Agreement shall be in writing and shall be deemed to have
been duly given if delivered personally, sent via electronic mail (receipt
confirmed), sent by facsimile (receipt confirmed) or sent by a nationally
recognized overnight courier (providing proof of delivery) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

If to Stockholder, to:

 

Eric Semler

TCS Capital Management LLC
888 Seventh Ave, Suite 1504
New York, New York 10019

Email:  eric@tcscapital.com; lauren@tcscapital.com
Phone: (212) 621 8760

 

with copies (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz
51 W. 52 Street
New York, New York 10019
Attention:                 David E. Shapiro; Kendall F. Handler
E-mail:                                DEShapiro@wlrk.com; KFHandler@wlrk.com
Facsimile: (212) 403-2000

 

If to Parent or Sub, to:

 

Hot Topic, Inc.
18305 E. San Jose Avenue

City of Industry, CA

 

9

--------------------------------------------------------------------------------


 

Attention:                 Lisa Harper
E-mail:                                lharper@hottopic.com

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attn: Sean Rodgers, P.C.; Mikaal Shoaib, P.C.

Email:            sean.rodgers@kirkland.com; mikaal.shoaib@kirkland.com

 

and

 

Law Offices of Gary M. Holihan, P.C.

2345 Larkdale Drive

Glenview, Illinois 60025

Attn: Gary M. Holihan

Email: garyholihan@gmail.com

 

(b)                                 Headings. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

(c)                                  Counterparts. This Agreement may be
executed by PDF or facsimile and in counterparts, and by the different parties
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

(d)                                 Entire Agreement, No Third-Party
Beneficiaries. This Agreement (i) constitutes the entire agreement, and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement and (ii) is not
intended to confer, nor shall it confer, upon any Person other than the parties
hereto any rights or remedies or benefits of any nature whatsoever, other than
the Company which is an express third-party beneficiary of Section 5(f) of this
Agreement.

 

(e)                                  Governing Law, Jurisdiction. This
Agreement, and all claims or causes of action (whether at Law, in contract or in
tort) that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance hereof shall be construed, performed and
enforced in accordance with the Laws of the State of Delaware without giving
effect to its principles or rules of conflict of laws to the extent such
principles or rules would require or permit the application of the Laws of
another jurisdiction. Any Action against, arising out of or relating to this
Agreement or the transactions contemplated hereby, shall be brought solely and
exclusively in the Court of Chancery of the State of Delaware; provided that if
(and only after) such court determines that it lacks subject matter jurisdiction
over any such Action, such Action shall be brought solely and exclusively in the
federal courts of the United States located in the State of Delaware; provided,
further, that if (and only after) both the Court of Chancery of the State of
Delaware and the federal courts of the United States located in the State of
Delaware determine that they lack subject matter jurisdiction over any such
legal Action, such Action shall

 

10

--------------------------------------------------------------------------------


 

be brought in any state court in the State of Delaware having subject matter
jurisdiction. Each of the parties agrees that a final judgment (subject to any
appeals therefrom) in any such Action shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable Law. Each party hereby irrevocably submits to the exclusive
jurisdiction of such courts, in accordance with the foregoing order of priority,
in respect of any Action arising out of or relating to this Agreement or the
transactions contemplated hereby, and hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
Action arising out of or relating to this Agreement or the transactions
contemplated hereby in any such court in accordance with the provisions of this
Section 12(e). Each of the parties hereby irrevocably waives, to the fullest
extent permitted by applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.  Each of the parties
hereby irrevocably and unconditionally consents to service of process in the
manner provided for notices in Section 12(a).  Nothing in this Agreement will
affect the right of any party to serve process in any other manner permitted by
applicable Law.

 

(f)                                   Waiver of Jury Trial. EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING ANY CONTROVERSY INVOLVING ANY OF PARENT OR ITS
AFFILIATES OR THEIR REPRESENTATIVES UNDER THIS AGREEMENT. EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11(F).

 

(g)                                  Assignment; Binding Nature. Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
shall be assigned, in whole or in part, by operation of law or otherwise by any
of the parties hereto without the prior written consent of the other parties,
except that Parent and Sub may assign, in their sole discretion and without the
consent of any other party, any or all of their rights, interests and
obligations hereunder to each other or to one or more direct or indirect
wholly-owned Subsidiaries of Parent, and any such assignee may thereafter
assign, in its sole discretion and without the consent of any other party, any
or all of its rights, interests and obligations hereunder to one or more
additional direct or indirect wholly-owned Subsidiaries of Parent, in each case
to which it assigns its obligations under the Merger Agreement after providing
written notice to Stockholder at least two (2) Business Days prior to such
assignment; provided, that no such assignment shall relieve the assigning party
of any of their respective obligations under this Agreement. Any assignment in
violation of the preceding sentence shall be void. Subject to the preceding two
sentences, this Agreement will be binding

 

11

--------------------------------------------------------------------------------


 

upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns.

 

(h)                                 Severability of Provisions. If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other terms and provisions of
this Agreement shall nevertheless remain in full force and effect, insofar as
the economic or legal substance of the transactions contemplated by this
Agreement is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible to the fullest extent permitted by applicable law in a
mutually acceptable manner so that the transactions contemplated by this
Agreement are fulfilled to the greatest extent possible.

 

(i)                                     Specific Performance. The parties agree
that irreparable damage would occur and that the parties would not have any
adequate remedy at law in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that each party shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity, and each
party waives any requirement for the securing or posting of any bond in
connection with the remedies referred to in this Section 12(i).

 

(j)                                    Amendment. No amendment or modification
of this Agreement shall be effective unless it shall be in writing and signed by
each of the parties hereto, and no waiver or consent hereunder shall be
effective against any party unless it shall be in writing and signed by such
party.

 

(k)                                 No Recourse. Parent and Sub agree that
Stockholder (in Stockholder’s capacity as a stockholder of the Company) will not
be liable for claims, losses, damages, expenses or other liabilities or
obligations resulting from or related to the Merger Agreement or the Offer,
including the Company’s breach of the Merger Agreement.

 

(l)                                     No Presumption. This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

(m)                             No Ownership Interest. Except as otherwise
specifically provided herein, nothing contained in this Agreement shall be
deemed to vest in Parent or Sub any direct or indirect ownership or incidence of
ownership of or with respect to the Shares. All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to
Stockholder and neither Parent nor Sub shall have any authority to manage,
direct, restrict, regulate, govern, or administer any of the policies or
operations of the Company or exercise any power or authority to direct such
Person in the voting of any of the Shares (except as otherwise specifically
provided herein) or in the performance of Stockholder’s duties or
responsibilities as a stockholder of the Company.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO
TENDER AND SUPPORT AGREEMENT

 

IN WITNESS WHEREOF, Parent, Sub and Stockholder have caused this Agreement to be
duly executed and delivered as of the date first written above.

 

 

HOT TOPIC, INC.

 

 

 

 

 

By:

/s/ Stefan Kaluzny

 

 

Name:

Stefan Kaluzny

 

 

Title:

Authorized Signatory

 

 

 

 

 

GADGET MERGER SUB INC.

 

 

 

 

 

By:

/s/ Stefan Kaluzny

 

 

Name:

Stefan Kaluzny

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO
TENDER AND SUPPORT AGREEMENT

 

 

 

/s/ Eric Semler

 

Eric Semler

 

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO
TENDER AND SUPPORT AGREEMENT

 

 

The undersigned (x) understands that pursuant to the provisions of the attached
Agreement, the undersigned’s spouse agrees to vote Shares and grant proxies with
respect thereto, all as provided in the Agreement (capitalized terms being
defined in the Agreement), (y) understands that the undersigned may have a
community property or other interest in such Shares, and (z) consents to such
agreement to vote and agrees to be bound by each and every provision of the
Agreement.

 

 

 

/s/ Tracy Chutorian Semler

 

Tracy Chutorian Semler

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

NAME AND ADDRESS

 

COMPANY
COMMON
STOCK

 

COMPANY
RESTRICTED
STOCK

 

COMPANY
STOCK
OPTIONS

 

COMPANY
RSUs*

 

 

 

 

 

 

 

 

 

 

 

Eric Semler
TCS Capital Management LLC
888 Seventh Ave, Suite 1504
New York, New York 10019

 

656,631

 

0

 

7,000

 

8,601

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

656,631

 

0

 

7,000

 

8,601

 

 

--------------------------------------------------------------------------------

* Company RSUs represent vested RSUs, for which the Director has deferred
settlement. The shares underlying the RSUs are being held at the Company’s
transfer agent until such time as the Director ceases serving on the Company’s
Board of Directors.

 

--------------------------------------------------------------------------------